Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-26 and 28-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 34 are indefinite because it is not clear whether the “at least one mounting bracket” is one of the previously recited brackets or separate and apart therefrom. 
Claim 21 is indefinite because it is not clear whether the at least one fastener is disposed through multiple mounting brackets or just one mounting bracket. 
Claim 21 is indefinite because it is not clear whether such further narrows the embodiment set forth as (ii) or further narrows the elongated fastener regardless of (i) or (ii). Further, it is not clear what is further narrowed by this claim as it appears all of the subject matter set forth therein is already set forth in claim 15. 
Examiner also notes that withdrawn claims 28 and 29 are indefinite in the event of rejoinder. 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-24, 30, 32, and 34-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014135416 to Seitz et al. (“Seitz”).

Regarding claims 15 and 21, Seitz discloses a frame with at least one drive unit 2 fastened to a chassis frame (1, 19) by at least one elongated fastener 40 of transversely disposed elongated fasteners (as evident from Fig. 5, 8);
transverse members extending between the elongated fasteners (e.g. those transverse members forward of 2 as shown in Fig. 4); and mounting brackets fixedly connected to the frame (e.g. those brackets above and below 9 as shown in Fig. 8) at an outer longitudinally extending edge of the chassis (as evident from Fig. 8);
the at least one elongated fastener projects into the chassis frame (as evident from Fig. 8); and the at least one fastener comprises a screw extending transversely and parallel to a central transverse axis of the frame (as evident from Fig. 8). Note that the embodiment set forth in the claim as (ii) is not relied upon for this rejection so any claims that depend therefrom are therefore disclosed by Seitz. Regarding claim 21, alternatively, the mounting bracket is 19 and the chassis frame is 1 at least with respect to the embodiment of (ii). 
Regarding claim 16, Seitz discloses that the at least one fastener penetrates a longitudinal member 19 of the frame. 
Regarding claim 17, Seitz discloses that the at least one fastener penetrates a sidewall of a longitudinal member 19 of the frame (see Fig. 8).
Regarding claims 18-20, Seitz discloses that at least one mounting bracket of the brackets is arranged on a longitudinal member 19 of the frame (as evident from Fig. 8).
Regarding claim 22-24, Seitz discloses that the at least one drive unit is mounted on the chassis frame by at least one elastic element 26a acting with the at least one fastener (as evident from Fig. 7, 8) wherein the elastic element is fixedly connected to the frame and the drive unit (as evident from Fig. 7, 8). 
Regarding claim 30, Seitz discloses that the drive unit is disposed in the direction of travel of the frame (as evident from Fig. 7).
Regarding claim 32, Seitz discloses that the drive unit is disposed transversely with respect to the direction of travel between longitudinal members (e.g. see Fig. 4 wherein said members are components of the chassis frame). Examiner notes that these members are introduced for the first time in this claim and not the independent claim.
Regarding claim 34, Seitz discloses the frame of claim 15 wherein the brackets are at an outer longitudinally extending edge of the chassis (as evident from Fig. 8) and wherein the at least one fastener includes two fasteners extending through different portions of the frame (as evident from Fig. 8 as these portions are on opposite sides of 6) and substantially parallel along the direction of travel (as evident from Fig. 7, 8).
Regarding claims 35 and 36, Seitz discloses that the transverse members include at least two members spaced apart in the longitudinal direction (see annotated Fig. below). Examiner notes that there is no structure provided in the claims regarding the transverse members or at least minimal structure enabling a broad interpretation of whether the prior art discloses such. 

    PNG
    media_image1.png
    534
    693
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive. The amendments overcame the previous rejections but upon further search and consideration additional art is cited. Therefore, the arguments are moot in view of the newly applied art. 
Examiner notes that there is no structure limiting the interpretation of the claims to rail vehicle structure other than intended use language. 
Examiner proposes the following claim language assuming such is compliant with 35 USC 112 to overcome the cited prior art:
“the chassis frame is defined by two longitudinal members extending from a region of the chassis that includes the transverse members in a forward and rear direction relative to the direction of travel of the chassis frame,
wherein the frame is configured to support the drive unit with two configurations, each configuration dependent on the orientation of the drive unit, with a first configuration having the drive unit extending across a transverse center line of the chassis frame and a second configuration having the drive unit extending across a longitudinal center line of the chassis frame, 
wherein the transverse members are part of the chassis frame and connect the longitudinal members together and wherein the longitudinal members are the portion of the chassis frame that receives the at least one elongated fastener or that the mounting brackets are fixedly connected to.”
Examiner provides the above proposal as a courtesy to Applicant to advance prosecution and notes that additional search and consideration of the prior art may yield additional art to overcome. Examiner notes the broadness of the claims, broad terminology such as “drive unit” instead of motor, and lack of structural correspondence between various components set forth in the claims with other structures. For example, in claim 15, “mounting brackets” have no further structural requirements if the embodiment of (ii) is not relied upon. For additional examples, examiner has predominantly searched 
Examiner strongly encourages Applicant to set up an interview and submit proposed claims for discussion and review for the interview.
Examiner additionally notes that the newly cited references, except Seitz, are due to expanding search to all vehicle bodies (e.g. motorcycles, automobiles, etc.) since the chassis is not positively recited to be limited to that of a rail vehicle. Seitz was determined to be valid prior art by a few days due to the publishing date of 9/12/14 relative to the foreign priority date of the instant application which is 9/22/14. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/
Examiner, Art Unit 3617